In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-524 CV

____________________


IN RE PHYLLIS A. MORTON




Original Proceeding



MEMORANDUM OPINION 
 Phyllis A. Morton filed a petition for writ of mandamus.  The attorney representing
the opposing party in the underlying suit formerly represented Morton's attorney in unrelated
litigation.  The relator claims that opposing counsel is using knowledge obtained in that
earlier representation adversely to his former client and to the benefit of his present client. 
According to the relator, opposing counsel is using knowledge obtained in the course of that
earlier representation to support his current client's motion for sanctions for filing frivolous
pleadings.  Morton contends the trial court abused its discretion when it denied her counsel's
motion to disqualify opposing counsel.

	Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992). 
After reviewing the mandamus record and petition, we conclude that the relator has not
demonstrated an abuse of discretion by the trial court.  Accordingly, the petition for writ of
mandamus is denied.  
	WRIT DENIED.
									PER CURIAM
Opinion Delivered December 7, 2006 
Before McKeithen, C.J., Gaultney and Kreger, JJ.